DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

TOP NOTCH MARINE INC., TOP NOTCH MARINE OF POMPANO, INC.,
          and TOP NOTCH MARINE BREVARD, INC.,
                        Appellants,

                                     v.

                              KEVIN BIRCH,
                                Appellee.

                              No. 4D19-3676

                              [April 23, 2020]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
No. CACE 19-000238.

  Michelle Otero Valdes and Manooch Thomas Azizi of Chalos & Co., P.C.,
Coral Gables, for appellants.

  John P. Seiler of Seiler, Sautter, Zaden, Rimes & Wahlbrink of Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.